Title: To Thomas Jefferson from Dalzan, 1 July 1789
From: Dalzan, M.
To: Jefferson, Thomas



Monsieur
De florac En Cévènnesle 1er. juillet 1789.

Je me suis Toujours Senti le désir d’allèr vivre dans un pays ou le culte de notre Religion protèstante soit authorisé par le gouvernement, Et où ceux qui En font profession ne soient pas privés des droits qui appartiennent a Tous les citoyèns, de parvenir a Tous les Emplois de la vie civille. Il est surtout deux motifs qui m’inspirent ce désir: l’un En ceque la Religion protèstante Est infiniment plus Convenable au gènie de la libérté; l’autre En Ceque la Constitution du clergé Romain est faitte pour inspirér de l’indignation a Tout Etre Raisonnable, En qui des vils préjugés n’ont pas Eteint la faculté de voir les abus qui pèsent sur les peuples. Et Encore, En ceque les institutions du papisme dégradent la Raison Et l’Entendement humain, au lieu d’En favorisèr les progrès, avilissent la nature humaine au lieu de l’Elevér, Et de lui inspirér de la dignité. Voila sans doutte, Monsieur, deux motifs Bien puissants.
Toutes les institutions qui tendent a Rendre les hommes meilleurs,  En les unissant par les liens de la Concorde, de l’amitié, Et de la fratérnité, dont les Effêts sont pour Eux des Sécours Réciproques, ont Toujours vivement Excitté Mes Voeux En leur faveur. C’est parceque j’ai cru que c’Etait là le But Et les dispositions de la Société des quakers Et de celle des frères Evangéliques de l’unité, ou frères hérnhouttes, que je me suis pénétré pour Elles de l’attachement le plus Zélé.
C’Est aux hommes d’Etat qui Consacrent leurs Travaux au service des Empires, Tout Comme aux philosophes qui consacrent les veilles de leur génie au service de l’humanité, à Scrutter les institutions humaines. C’Est sous le premier Raport, Monsieur, qu’un pareil Examen doit Etre un des Nombreux objets de vos méditations.
Ma Scituation actuelle me mettrait aujourdhui dans le cas de suivre le désir que je viens de manifester, Et me rendrait necessaire de choisir quelque Contrée où je pus Trouver des Ressources pour ma Subsistance Et mon Entretien, attendu que des malheurs imprévus m’ont fait perdre celles que j’avais. Je pense que parmi les diférentes Régions de la Terre, celle qui est occupée par les Etatsunis de l’amérique Septentrionale pourroit le mieux me convenir. Ses habitants, En voyant les Effets pernicieux qui resultent des institutions vicieuses dont Tout l’univers Est infecté, Créés par les intérêts particuliers au détriment des interêts publics sont dans la conjoncture la plus heureuse pour S’En préserver Et pour se donner la constitution la mieux organisée qu’une nation puisse avoir. L’Etat de la Votre, Monsieur, Est le plus heureusement disposé pour cella qu’il soit possible de l’etre. L’avantage de son Etat Est inaprétiable pour Elle. Il n’y a point de noblesse parmi les individus qui la Composent, ni aucune distinction quelconque, que celle qui doit Toujours Subsister dans une nation sans le moindre afaiblissement Entre les deux corps qui doivent naturellement la partager, dont l’un doit Régir le pouvoir législatif, et l’autre le pouvoir Exécutif. Tous les individus qui composent votre nation Sçavent que leurs pères ne S’Etaient Expatriés, Et Refugiés dans la Terre qu’ils habittent, que pour se soustraire à ce que leur faisaient Soufrir les vices des institutions Européenes. Ils chercheront, par conséquent, à S’En garantir, et cella leur sera facille, parceque l’Exemple des abus et des maux qui partout ailleurs accablent le peuple, les Engageront à Evitter et à proscrire les causes vicieuses dont ils Resultent.
Mon penchant me porterait, Monsieur, à aller me fixer, ou parmi  les quakers qui se Trouvent dans les Etats-unis de l’amérique, principalement dans la pensilvanie, ou Bien dans quelqu’un des Etablissements que la Société des frères Evangéliques de l’unité, ou frères hernhouttes, y a formé. Je crois qu’un de ceux qu’ils ont dans la Caroline Septentrionalle, Tel que celui de Salem qui Est le principal de cette contrée, pourrait Etre le plus propre à Remplir mon But Et le plus convenable pour moi. Cependant je m’En Raporte Entièrement à votre avis, que je vous prie de me donner, Monsieur, pour determiner Si c’Est parmi les quakers, ou dans un des Etablissements des freres Evangéliques de l’unité, qu’il me Conviendrait le mieux d’aller me fixer, pourvu que ce Soit dans un district qui ne Se Trouve pas plus au nord que la partie méridionalle de la pensilvanie, qu’il Soit Sous un Beau Ciel, surtout que l’air y soit pur, Sain, Et Salubre, Et que le climat y Soit doux.
J’ose Espérer, Monsieur, que vous auréz la Bonté de me faire informer Si, En me Rendant dans les Etats-unis de l’amérique, pour prendre le parti que vous voudrez Bien m’indiquer, je Serais assuré de pouvoir y Subsister honnettement Selon ma condition, par les Talents que je puis avoir. Je suis agé de Trente neuf ans, d’un Tempérament vigoureux, Et d’une famille de la plus ancienne Bourgeoisie, qui a toujours joui de l’Estime et de la Consideration publiques dans le pays. Les parties d’instruction dans lesquelles mes Etudes m’ont acquis quelque intelligence sont la jurisprudence, la morale, la littérature en général, la langue latine, la géographie, l’agriculture, le comérce, la politique Et les matières d’administration Et d’oeconomie politiques, J’y joins peut-etre quelque discernement pour connaitre les hommes, Et quelque justesse de Jugement. J’ai un coeur Et une ame Sensibles. J’Espère qu’on Serait Satisfait de mon caractère Et de mes inclinations. Et je crois que par les Sentiments d’honneur Et de probité qui m’animent, j’ai des droits à L’Estime des Gens honnèttes. Je Justifierais de mes moeurs Et de mon Etat par les attestations les plus authentiques. Voila, Monsieur, quels sont mes moyens.
J’ose Encore me flatter, Monsieur, que votre Bienfaisance Vous Engagera à joindre vos Sages avis En ma faveur, Sur tout ce qui peut m’interesser, aux informations que je prends la liberté de vous demander, Relativement à ce que je me permets de vous Exposer, comme je compte à ce Sujet sur le Secrèt de votre part. Je désire aussi que ces informations m’aprènnent Encore quels sont les ports de france de la Mediterrannée Et de l’occéan qui sont fréquentés par des navires des Etats-unis de l’amérique, Dans quelle  Saison ils S’y Trouvent, Et en quel Temps ils En partent pour S’En Retourner dans leur pays; S’ils fréquentent le port de Cette en Languedoc, celui de Marseille en provence, Sur la Méditerrannée, Celui de Bordeaux, celui de Bayonne, sur l’occéan, Et si je pourrais n’Embarquer sur un de Ces navires dans l’un de ces quatre ports.
Si, par le Caractère public dont vous Etes Revêttu, Monsieur, vous jugéz à propos que les informations dont il s’agit ne paraissent point du Tout venir de votre part, vous pouvéz me les faire donner sans aucune signature, Et sans qu’il y ait absolument Rien qui anonce ni votre nom ni votre Caractère. Vous pourriez, pour me faire parvenir ces informations, les faire Remettre, Si vous vouliez, à Mr. de La Pecedè, à paris, logé Rue Neuve St. Paul, No. 9. C’est un ministre de la Religion protestante, chargé de l’Education d’un jeune homme de famille, qui serait à même de vous Rendre Temoignage sur mon compte, ainsi que plusieurs des députtés aux Etats-généraux, Entre autres Mr. Jac, députté des communes de la Sénéchaussée de Montpellier, Et Mr. le comte De Montcalm-Gozon, députté de la noblesse de la Sénéchaussée de Carcassonne. Autrement, il n’y a qu’à me les Envoyer par la poste, non pas à mon adresse, mais sous Couvert adressé à Mr. Sablet Destières, Directeur du Bureau de la poste aux lettres, au Pompidou, En Cévennes, En observant de faire deux longues Barres En croix sur cette adresse.
Si j’obtiens de votre Bienfaisance, Monsieur, l’Effet de ma prière, un motif Bien puissant sur mon Coeur, celui de la Reconnaissance, m’inspirera les voeux les plus fervents pour votre prospérité.
Je suis avec un profond Respect, Monsieur, Votre Très humble, Et très obeissant serviteur.

DalzanAvt [avocat]


J’ai obmis, Monsieur, de vous faire part d’un Troisième motif qui m’a Encore inspiré le projet que je viens de vous Exposer: c’Est que Tous mes Sentiments me donnent la plus forte Envie de voir Et de connaitre par moi même les habitants des Etats-unis de l’amérique, de passer ma Vie parmi Eux, de jouir avec Eux de cette douce liberté dont on parle Tant En Europe Et qu’on n’y connait point, d’observer les dispositions, le caractère nationnal Et la constitution de ce peuple nouveau, qui se Trouve dans une position admirable pour Se donner Tous les moyens propres à le faire jouir de la destinée la plus heureuse Et la plus Glorieuse, Et pour offrir à Toutes les nations de l’univers le modelle de la meilleure  organisation Sociale Et politique dont la condition humaine soit Susceptible.

